Tort claim; transfer of claim to district court. — Plaintiffs filed a petition alleging that their suit for damages for injury caused to their property by defendant’s construction of a classified installation nearby arose under the Federal Tort Claims Act. Defendant moved the court to dismiss the petition on the ground of lack of jurisdiction, and suggested that on a proper motion by plaintiffs the case could be transferred to the district court. On June 16, 1961, plaintiffs filed such a motion. Upon consideration thereof, and on the basis of section 2 of the Act of September 13, 1960, 74 Stat. 912, 28 U.S.C. § 1506, the court, on June 30, 1961, ordered that the motion to dismiss be denied and plaintiffs’ motion to transfer be granted and the case transferred to the United States District Court for the Eastern District of Virginia.